In the Missouri Court of Appeals
                    Eastern District
                                      DIVISION FOUR

COREY CARTER                   .            )       No. ED101969
                                            )
       Plaintiff/Respondent,                )       Appeal from the Circuit Court
                                            )       of St. Louis County
vs.                                         )
                                            )
SHELTER MUTUAL INSURANCE                    )       Honorable Gloria Clark Reno
COMPANY,                                    )
                                            )
       Defendant/Appellant,                 )
                                            )
and                                         )
                                            )
DEANDREIS DOWELL,                           )
                                            )
       Defendant.                           )       FILED: March 31, 2015

                                        I. Background

       Driver was involved in an automobile accident with Deandreis Dowell ("Dowell") on

April 4, 2012. Driver was driving a 2002 Chevrolet Impala, which was titled in his mother's

name, Pam Carter, and which was insured by Shelter under Policy No. 24-1-3761928-1 ("the

Impala Policy"). Driver's mother also owned a Pontiac Torrent, which was jointly titled in both

Driver's and his mother's names, and which was insured by a separate insurance policy with

Shelter ("the Torrent Policy"). Both policies contained identical uninsured motorist coverage

language.
       Driver sustained substantial injuries from the accident, and on May 17, 2012, he filed a

lawsuit against Shelter and Dowell. Shelter filed a motion for summary judgment regarding the

issue of uninsured motorist coverage available to Driver. The trial court denied Shelter's motion

for summary judgment on November 19, 2013, and then granted Shelter's Consent Motion to

Designate Order as Judgment and Certify Judgment as Final on July 31, 2014. This appeal

follows.

                                           II. Discussion

       Shelter raises two points on appeal. First, Shelter claims the trial court erred in denying

Shelter's motion for summary judgment because Driver should have been entitled to only

$25,000 in uninsured motor vehicle liability coverage. Shelter argues that Driver does not fall

into the "Category A" insured under either of his policies with Shelter, and therefore he must fall

under "Category B," which would entitle him to only $25,000 in uninsured motor vehicle

liability coverage.

       In Shelter's second and final point, it claims the trial court erred in finding that Driver is

entitled to $100,000 in uninsured motor vehicle coverage because the trial court did not have the

authority to make such a determination. Shelter argues that because Driver never filed a cross-

motion for summary judgment, the trial court's granting of summary judgment in favor of Driver

was invalid.

        However, we will not reach Shelter's arguments as we do not have authority to resolve

this appeal. "A prerequisite to appellate review is that there be a final judgment." Boley v.

Knowles, 905 S.W.2d 86, 88 (Mo. banc 1995), citing Section 512.020, RSMo (2004). If the trial

court order was not a final judgment, we lack authority and the appeal must be dismissed. Boley,
905 S.W.2d at 88. Normally an appealable judgment will dispose of all issues in a case, leaving



                                                  2
nothing for further determination. Id. If a case has multiple claims, Rule 74.01(b) provides an

exception to this "finality rule" by allowing the trial court to enter judgment on less than all the

claims and certify there is "'no just reason for delay.'" Gibson v. Brewer, 952 S.W.2d 239, 244

(Mo. banc 1997), quoting Boley, 905 S.W.2d at 88.

        For a trial court to designate its judgment as final pertaining to certain claims, the order

must dispose of a distinct judicial unit. Gibson, 952 S.W.2d at 244. A distinct judicial unit for

an appeal is defined as "'the final judgment on a claim, and not a ruling on some of several issues

arising out of the same transaction or occurrence which does not dispose of the claim.'" Id.,

quoting State ex rel. State Hwy. Comm'n v. Smith, 303 S.W.2d 120, 123 (Mo. 1957). If the

judgment does not dispose of at least one claim raised in the petition, then certification under

Rule 74.01(b) is improper and we do not have jurisdiction to resolve the appeal. Dreppard v.

Dreppard, 211 S.W.3d 620, 623 (Mo. App. E.D. 2007).

        The November 2013 order reads as follows: "[Shelter and Driver] appear through

counsel. [Shelter's] Motion for Summary Judgment is argued and submitted. The court hereby

finds that [Driver] is entitled to $50,000 of uninsured motorist coverage under both policies and

[Shelter's] Motion for Partial Summary Judgment is denied." The trial court later granted

Shelter's Consent Motion to Designate Order as Judgment and Certify Judgment as Final on July

31, 2014, in an attempt to make the order appealable. However, this order still does not resolve

any distinct judicial unit.

        The November 2013 order denied Shelter's motion for summary judgment, but otherwise

did not enter a judgment on any count of Driver's petition.1 The order stated that Driver was

entitled to $50,000 of uninsured motorist coverage under both Shelter policies, but the trial court


1
 Generally, denial of a summary judgment motion is not a final appealable order. Little v. McSwain, 400 S.W.3d
461, 462 (Mo. App. E.D. 2013).

                                                       3
did not find that Dowell, the other driver, was in fact an uninsured motorist liable for damages to

Driver. Without this finding, the order does not resolve any distinct judicial unit and therefore is

not a final judgment able to be appealed.

          Driver attempts to characterize the trial court's order as a consent judgment,

representative of a settlement agreement between the parties. However, there is no evidence of

any kind of settlement agreement in the record. Shelter attempted to consent to having the trial

court designate the order as a final judgment for purposes of appeal; Shelter did not consent to

the trial court's determination that it owed Driver $100,000 in uninsured motorist coverage under

the two policies. Because the trial court's order did not dispose of any distinct judicial unit, it is

not a final, appealable judgment and must be dismissed.

                                           III. Conclusion

          We dismiss this appeal and remand to the trial court for proper determination of Driver's

claims.




                                                ___________________________________
                                                ROY L. RICHTER, Judge

Patricia L. Cohen, P.J., concurs
Robert M. Clayton III, J., concurs




                                                   4